Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (referred to as “Agreement”) is being entered into
between Amerisafe, Inc. (“Company”) and Craig P. Leach (“Consultant”) with an
effective date of January 1, 2015.

In accordance with the following terms and conditions, Company and Consultant
agree as follows:

1. Introduction: Company is an insurance company that underwrites and issues
workers’ compensation and employer’s liability insurance policies. Company is
authorized to do business and does business in multiple states throughout the
United States of America. Company, through one or more of its subsidiaries or
affiliates, underwrites insurance risks, conducts auditing, manages risks,
handles and administers claims, and sells various insurance products. Consultant
is familiar with the scope of Company’s business and the operations in which it
engages. Company desires to engage Consultant to provide general consulting
services in connection with Company’s business operations. Consultant desires to
engage his services with Company to provide, on an as needed consulting basis,
his expertise in the insurance industry and based on his extensive experience in
the insurance industry.

2. Services: Consultant will provide insurance and business consulting services
to the Company and for the benefit of the Company. Company will determine, from
time to time, the specific consulting, advice or other business services needed
from Consultant. This may include, but is in no way limited too, reviewing data,
documentation and information, engaging in meetings, preparation of information
and documentation, engaging in phone, video or other conferencing and providing
other consultation and advice as requested and needed by Company. Consultant
agrees that he will diligently, professionally and responsibly perform his
services in a competent and skillful manner. Consultant shall not be required to
work any designated number of hours, he is not required to regularly report to
the Company’s office and he is not required to regularly report on his business
activities. Consultant shall make himself reasonably available to Company in
order to render services. Consultant will also provide his best good faith
efforts in performing services and in promoting the business interests for and
on behalf of Company. Although Consultant must perform services in accordance
with applicable insurance licensure requirements and insurance regulations,
Consultant may use means, methods and techniques established and implemented by
Consultant in rendering services.

3. Term: This Agreement shall be for a term of five (5) years commencing on
January 1, 2015 and expiring on December 31, 2019 (the “Term”). This Agreement
will not automatically renew. This Agreement will only be renewed or extended by
written amendment or by a written contract entered into and signed by the
parties.

Company has the right, at any time during the Term, to terminate this Agreement
and to disengage Consultant’s services in the event of any breach of this
Agreement by Consultant. In the event of the Company’s termination of this
Agreement or disengage of Consultant services in the event of a breach of this
Agreement by the Consultant, Company will have no further payment obligations to
Consultant and Company will not be obligated to make any consulting

 

Page 1 of 9



--------------------------------------------------------------------------------

fee payments including, but not limited to, any unpaid installments in the year
in which termination or breach occurs and for any future years under the
designated Term. In the event of breach of this Agreement by Consultant, he
expressly waives, releases and discharges Company from any unpaid installments
and from any payments for the unexpired Term.

Consultant has the right to terminate this Agreement and to disengage his
services for any reason upon giving of thirty (30) days advance notice. In the
event of Consultant’s termination of this Agreement or his disengagement of his
services upon giving of notice, Company will have no further payment obligations
to Consultant and Company will not be obligated to make any consulting fee
payments including, but in no way limited to, any unpaid installments in the
year in which Consultant terminates this Agreement or disengages his services
and for any future years under the designated Term. In the event of Consultant’s
termination of this Agreement or his disengagement of his services, Consultant
expressly waives, releases and discharges Company from any unpaid installments
and from any payments for the unexpired Term.

4. Fees and Payment: In exchange for Consultant’s services, Consultant will be
paid consulting fees as follows:

Year 2015 Consulting Fee—$110,000.00

Year 2016 Consulting Fee—$110,000.00

Year 2017 Consulting Fee—$109,000.00

Year 2018 Consulting Fee—$105,000.00

Year 2019 Consulting Fee—$105,000.00

Each of the designated consulting fee amounts represent the total gross amount
that will be paid for each designated calendar year. No additional fees or
amounts will be due and payable and each amount represents the entirety of the
consulting fees paid for each designated year for any and all services rendered
by Consultant to Company.

The consulting fee for each year will be paid in equal quarterly installments
due and payable on or by the last day of each quarter as follows:
March 31; June 30; September 30; December 31.

5. Business Expenses: Unless otherwise provided herein, Consultant shall be
solely responsible for any business expenses incurred in the course of his
provision of services. Company is under no obligation to reimburse Consultant
for any expenses he incurs. Expenses for which Consultant is solely responsible
include, but are in no way limited to the following: travel, meals,
entertainment, lodging, supplies, equipment and mileage. Additionally,
Consultant shall be solely responsible for the cost associated with any
applicable continuing education, conferences, seminars, trade associations and
professional associations.

6. Licensure: Consultant agrees that he will maintain in full force and effect a
current and valid license or licenses issued by any applicable governing
authorities to engage in the business of insurance and as may be applicable to
Consultant and the services he performs. This includes, but is in no way limited
to, licenses issued by the Department of Insurance or the Commissioner of
Insurance for any applicable state. Consultant shall immediately notify Company
in the event

 

Page 2 of 9



--------------------------------------------------------------------------------

that any license is revoked, cancelled, suspended or not renewed. Consultant
shall comply with any and all licensure requirements and Consultant shall comply
with any and all applicable laws, statutes or regulations related to or in any
way governing insurance agents, the sale and service of insurance products or
any other related activities. For any licensure required by the Company that is
for the sole benefit of the Company, the Company agrees to pay the applicable
fees or costs directly or on Consultant’s behalf or alternatively, if Consultant
pays the fees or costs, the Company will reimburse Consultant. The Company
agrees to defend, indemnify and hold harmless Consultant from any third party
claim, suit, demand or action for damages arising out of aforementioned
licensure arrangement. Any other licensure costs shall be at Consultant’s sole
expense.

7. Office Equipment: Consultant shall be solely responsible for maintaining his
own offices from which he works. Consultant shall be solely responsible for any
and all business supplies and equipment necessary for him to render service
pursuant to this Agreement. Company will provide Consultant with reasonable
access to its office facilities. Although Company is not responsible for
employing the personnel for Consultant, Company will allow Consultant reasonable
use of Company’s staff resources which are necessary for and directly related to
requested consulting services rendered to Company.

8. Insurance and Indemnity: Consultant shall be responsible, as his sole cost
and expense, of maintaining any and all applicable insurance as determined by
him and as related to his consulting services. Company is not obligated to
provide coverage to Consultant for any insurance; however, Company has the
right, in its sole discretion, to effectuate applicable insurance coverage as
related to the services rendered by Consultant.

Consultant agrees to defend, indemnify and hold Company harmless from any and
all claims, causes of action, relief, damages and amounts which are in any way
related to, arise out of or are in any way associated with Consultant’s
rendering of services pursuant to this Agreement. This defense, indemnity and
hold harmless applies regardless of the fault or comparative fault of the
Company. This defense, indemnity and hold harmless includes any and all damages
and relief whatsoever, as well as any and all amounts in connection with any
claim, cause of action, demand or lawsuit and including, but in no way limited
to, economic damages, personal injuries, physical injuries, loss of profits,
business interruption, loss of benefits, wrongful death, emotional damages, pain
and suffering, compensatory damages, general damages, special damages,
incidental damages, consequential damages, nonpecuniary damages, penalties,
fines, punitive damages, liquidated damages, treble damages, attorney’s fees,
administrative costs, court costs, expenses, injunctive relief, equitable relief
and any and all other amounts, damages or relief whatsoever. This defense,
indemnity and hold harmless also includes, but is in no way limited to, any and
all claims by Consultant, as well as any and all claims by third parties,
insureds and others. In the event that the Company is required to incur any
fees, costs and expenses in connection with any lawsuit, claim, administrative
proceeding or demand, Consultant shall be solely responsible for the payment of
same or the reimbursement of same.

9. Relationship: Consultant agrees and understands that this is an independent
contractor relationship and that he is not an employee of Company. Consultant is
responsible for payment

 

Page 3 of 9



--------------------------------------------------------------------------------

of any and all applicable taxes on fees and amounts paid to him pursuant to this
Agreement and he represents and warrants that he will comply with any and all
applicable tax obligations. Consultant agrees and represents that he is
providing independent business services to Company based on his own experience,
training and business pursuits. Consultant has the right to perform other
services for third parties which are not inconsistent with this Agreement and
which do not otherwise violate the terms of this Agreement. Company has the
right to contract with other independent contractors to provide services.
Consultant shall not be entitled to nor be eligible to receive any benefits
provided by Company to its employees and including, but not limited to, health
benefits, pension, retirement or profit sharing benefits, deferred compensation,
stock option plans, bonuses, long term incentive payments, insurance benefits,
vacation and leave benefits or any other employee benefits or insurance and
including unemployment compensation benefits or insurance.

10. Confidentiality:

10.01 Confidential Information. As used in this Agreement, the term
“Confidential Information” shall mean all business information and trade secrets
of any nature and in any form which at the time or times concerned is not
generally known to those persons engaged in the Company’s business (other than
by the act or acts of any employee or subcontractor not authorized by the
Company to disclose such information) and which relates to any of the aspects of
the past, present, or future business of the Company. The term “Confidential
Information” includes, without limitation: financial information, trade secrets,
business information and plans, inside information, computer software, technical
information, training materials, presentations, manuals, research and
development, product information, processes, customer lists, customer data,
pricing information, sales information, marketing information, underwriting
information audit information, claims information, risk management information,
insurance policies and forms, bid information, job or project information,
contracts, e-mails, electronically stored information, contacts (including
Microsoft Contacts), paper files, electronic documents (including Microsoft
Word, Excel and PDF documents), purchasing information, data processing,
processes, formulas, designs, means, compilations, techniques, intellectual
property, inventions and improvements, operational methods, protocols, business
plans and strategies, market information, insurance information, supplier
information, personnel matters and records, and matters that are sensitive,
business, proprietary and confidential in nature. Confidential Information also
includes the records, files and information generated or maintained by the
Company or which are in any way related to any customer, client or account
including, but in no way limited to, applications, quotations, bids, renewal and
expiration dates, customer contact information, customer financial information,
customer payroll information and other customer data and information.
Confidential Information also includes, but is not limited to, any other
proprietary, confidential, and/or business information or documentation and/or
trade secrets of the Company; and any and all items, tangible and intangible,
protected and/or set forth in the Louisiana Trade Practices Act, La. R.S.
51:1431 et seq.

10.02 Prohibitions. With respect to Confidential Information of the Company
learned by Consultant, generated by Consultant, obtained by Consultant, received
by Consultant, accessed by Consultant, and/or conceived or developed by
Consultant in connection with Consultant’s services with the Company, whether
before or after the Effective Date of this

 

Page 4 of 9



--------------------------------------------------------------------------------

Agreement, Consultant agrees that, commencing on the Effective Date of this
Agreement, and for so long hereafter as any Confidential Information shall
remain, wholly or partially, confidential or otherwise protectable:

(a) Consultant shall not use or disclose any such Confidential Information,
directly or indirectly, to any person not employed with the Company;

(b) Consultant shall not use any such Confidential Information for the benefit
of himself or any other person or entity in any way that may be competitive
with, or could be detrimental to, Company; and

(c) Consultant shall exert efforts to maintain the confidentiality and
non-disclosure of any such Confidential Information.

(d) Consultant shall return to the Company Confidential Information at any time
requested by the Company and upon Consultant’s separation of employment with the
Company.

(e) Consultant shall not transmit, image or download Confidential Information to
any storage device, non-company computer, any external device or any storage
media or medium.

11. Noncompetition and Nonsolicitation.

11.01 Consultant agrees that during the Term and for a two (2) year period
following the Term or the termination of this Agreement or the disengagement of
Consultant’s services (the “Restrictive Period”), without the prior written
consent of the Company, Consultant shall not, in the Designated Area:

a. Carry on or engage in his own business (as a sole proprietor, corporation,
partnership, limited liability company, limited partnership or any other
business entity or association) in competition with or similar to the business
of the Company.

b. Carry on or engage in a competing business or work similar to or in
competition with the business of the Company as an employee, consultant, board
member, officer, manager, contractor, subcontractor, consultant, independent
contractor, or agent of any other person or entity or in any other capacity with
or for any other person or entity.

c. Provide services to any competitor of Company or its subsidiaries or
affiliates as an employee, consultant, agent, contractor, subcontractor,
independent contractor, officer, member, director, shareholder, manager, partner
or in any other capacity.

d. Directly and indirectly solicit the customers and clients of the Company.

e. Accept any business from or service in accounts for any customer or client of
the Company.

f. Provide any insurance quotes, sell any insurance products or policies,
provide insurance consulting or write any insurance to any customer or client of
the Company.

g. Acquire or have an interest in, or an option or other right to acquire an
interest in, an entity or business which is carrying on or engaging in a
competing business with the Company or in a business similar to the Company. The
term “an interest” shall include, without limitation, an interest or right as a
partner, shareholder, officer, director, member, general manager, principal,
limited partner, owner, lender, investor, or trustee.

 

Page 5 of 9



--------------------------------------------------------------------------------

h. Accept or conduct any business or transactions with any customer of the
Company and receive any compensation, remuneration or consideration arising out
of, related to or in any way associated with any business arrangement or
relationship with any customer of the Company and any other person or entity.

11.02 Definition of Designated Area. The term “Designated Area” shall mean all
parishes in the State of Louisiana and all counties in each of the other states
in which the Company is actively marketing as disclosed from time to time in the
Company’s Form 10-K and which is incorporated herein by reference and made a
part hereof. Consultant acknowledges that the parishes and counties in the
referred states where Company does business are readily identifiable and are
known by him. Consultant further agrees that the Designated Area and the
restrictions contained herein are reasonable in scope and he stipulates and
agrees to the enforceability of the restrictions set forth herein and in the
Designated Area.

11.03 Nonsolicitation of Employees. Consultant shall not, during the Restrictive
Period, directly or indirectly solicit or induce, or attempt to solicit or
induce, any employee, agent or consultant of the Company to leave his/her
employment or terminate his/her arrangement or relationship with the Company.

11.04 Application. For purposes of this Agreement, the phrases “carry on or
engage in,” “a competing business or work similar to or in competition with” and
“the business of the Company” shall have the broadest possible meaning and shall
include direct and indirect competition and shall include all aspects of the
business activities and operations of the Company. For purposes of this
Agreement, the term “solicit” includes, but is not necessarily limited to, any
and all direct and indirect solicitation of business (by Consultant or through
others) and the engagement and communications (through any format or medium)
which would in any way facilitate or attempt to generate business, services,
work or other business activities with the customer and regardless of who
initiates the communication or contact. For purposes of this Agreement,
“customer” of the Company includes, but is not necessarily limited to, any
customer or account of the Company existing at any time prior to Consultant’s
separation of employment or who is doing business or about to do business with
Company at any time up to and through the date of Consultant’s separation of
employment. A “customer” of the Company also includes any person or entity from
whom the Company was attempting to solicit business prior to and through the
date of Consultant’s separation of employment. A “customer” also includes any
person or entity with whom Consultant has transacted business prior to engaging
his services with the Company and who, after Consultant’s engagement of services
with the Company, thereafter conducts business with the Company. A “customer”
also includes any person or entity with whom the Company transacts business at
any time during Consultant’s engagement of services, regardless of who
originates the customer or who is responsible for bringing the customer into the
Company. These restrictive covenants shall be interpreted in a way so as to
provide the broadest possible meaning and application under applicable law and
to provide for the greatest possible rights in favor of the Company under
applicable law.

 

Page 6 of 9



--------------------------------------------------------------------------------

11.05 Competitive Business. The restrictions contained in this Section 11 are
limited to business and insurance lines that are directly or indirectly
competitive with the Company and, in particular, workers’ compensation insurance
and employer’s liability insurance. Company and Consultant agree and acknowledge
that Company is an insurance company that underwrites and issues workers’
compensation insurance and employer’s liability insurance policies and it is
authorized to do business and does business in multiple states throughout the
United States of America. Company, through one or more of its subsidiaries or
affiliates, underwrites insurance risks, conducts auditing, manages risks,
handles and administers claims and sells insurance products and policies as
related to workers’ compensation and employer’s liability insurance.

12. Non-Disparagement: Consultant agrees that he will not communicate any
disparaging statements about the Company, any of its affiliate companies and
subsidiaries or any of the officers, directors, shareholders, employees and
agents of the Company and its affiliates and subsidiaries. Additionally,
Consultant will not make any misleading, false or inaccurate statements about
the Company, affiliate and subsidiary companies and their officers, directors,
shareholders, employees, and agents or engage in any communications which may
harm the reputation of the Company and its affiliates and subsidiaries, as well
as their officers, directors, shareholders, employees, and agents.

13. Remedies: In the event of breach, or threatened or attempted breach, of any
provision of this Agreement by Consultant, the parties recognize and acknowledge
that such a breach would cause irreparable harm to the Company or that the
Company may not have an adequate remedy at law for same and that the restrictive
covenants contained herein are “obligations not to do” and that the Company
shall not be required to prove irreparable injury in order to obtain injunctive
relief in the event of any breach or threatened breach of said restrictive
covenants. Consultant further agrees and acknowledges that if there is any such
breach or threatened breach of any one or more of the provisions of this
Agreement, including the restrictive covenants set forth herein, the Company
may, in addition to any other legal or equitable remedies which may be available
to it (i) obtain a temporary restraining order, preliminary injunction or
permanent injunction to enjoin or restrain Consultant from the breach or
threatened breach of any such provision or provisions; (ii) require Consultant
to account for and pay over to Company all compensation, profits, monies,
accruals, increments, remuneration and other benefits derived or received by
Consultant as a result of any transactions or actions constituting a breach of
any provision of this Agreement; and (iii) require Consultant to remit to and
reimburse Company for all consulting fees received by him pursuant to this
Agreement. In the event of a breach or threatened breach, Consultant waives,
releases and discharges Company from any unpaid consulting fees and payments and
from any further consulting fees and payments for the unexpired Term and Company
shall have no further payment obligations to Consultant. The Company may obtain
injunctive relief without the necessity of proving irreparable injury or harm
and without having to post a bond or provide security. The Company shall also be
entitled to recover any damages, attorney’s fees and costs incurred by it in any
legal action or to obtain specific performance of this Agreement. All such
remedies in favor of the Company shall be cumulative and shall not be exclusive.
In the event that the Company takes any legal action to enforce this Agreement
or to remedy any breach of this Agreement, the Company shall be entitled to
recover and Consultant shall be liable for all attorney’s fees, costs and
expenses incurred by the Company in any such action.

 

Page 7 of 9



--------------------------------------------------------------------------------

14. Intellectual Property: Company may develop and maintain intellectual
property rights in certain property, ideas, processes, techniques, formulas,
written works, other protected items, information or property. In addition,
Company may develop and maintain patents, trademarks and copyrights on certain
items.

During the course of engagement of services with Company, any and all
inventions, ideas, discoveries and improvements made or conceived by Consultant
are the property of Company. By accepting engagement with Company and by
continuing engagement of services with Company, Consultant conveys to Company an
exclusive ownership interest in all such property, ideas, inventions,
discoveries and improvements. In this regard, any and all such property rights
are exclusively assigned, in full, to Company. Consultant agrees to execute any
and all documentation requested of or required by Company in order to effectuate
these provisions and/or as deemed necessary by Company.

Consultant is required to document and to disclose to Company any and all ideas,
inventions, discoveries and improvements made and/or conceived during the course
of engagement of services and/or while engaged by Company.

15. Return of Property. Upon the end of the Term or termination of this
Agreement by either party or upon demand by Company, Consultant shall return to
Company any and all products, company property, materials and/or documents to
Company. Such return shall occur within seven (7) calendar days within the end
of the Term, with the date of termination of this Agreement and/or within seven
(7) calendar days of demand by Company. Such return shall be effectuated by the
method and in the manner designated by Company and Company shall be responsible
for the reasonable and actual costs associated with such return.

16. Governing Law and Interpretation. This Agreement shall be governed and
construed in accordance with the laws of the State of Louisiana. The parties
agree that this Agreement has been executed in Beauregard Parish, Louisiana and
that work and/or services pursuant to this Agreement shall be performed, in
whole or in part, in Beauregard Parish, Louisiana. Company and Consultant
jointly participated in the negotiations and drafting of this Agreement. In the
event any question of intent or interpretation arises, this Agreement shall be
construed as if drafted by both parties.

17. Reformation and Severability. If any court of competent jurisdiction
determines that any of the provisions of this Agreement, or any part of any
provision, is unenforceable or is otherwise invalid, this Agreement shall be
reformed and/or modified and/or severability shall apply in order to make this
Agreement otherwise enforceable. With regard to the Designated Area, the parties
expressly agree and stipulate that a court may reform and modify the Designated
Area if the court determines that the Designated Area is overly broad or
otherwise unenforceable so as to enforce the restrictions in each parish and
county in each state in which Company is doing business or is actively marketing
as set forth in the Company’s Form 10-K on file as of the date of commencement
of legal action. In this regard, reformation and severability shall apply to
this Agreement.

 

Page 8 of 9



--------------------------------------------------------------------------------

18. Successors, Assigns and Affiliates: Binding Effect. This Agreement shall be
binding upon Consultant’s heirs, successors, assigns, and legal representatives,
and shall inure to the benefit of Company’s successors, assigns, parents,
subsidiaries, affiliate entities, related entities, predecessors and legal
representatives. The Company shall have the right to assign this Agreement. This
Agreement and the obligations of Consultant shall also inure to the benefit of
Company’s affiliate entities, including parent entities, subsidiaries, related
entities, partners, joint ventures and any affiliated entity which shall be
considered third party beneficiaries of this Agreement. This includes, but is in
no way limited to the following named entities: AMERISAFE, Inc., American
Interstate Insurance Company, Silver Oak Casualty, Inc., American Interstate
Insurance Company of Texas, Amerisafe Risk Services, Inc., and Amerisafe General
Agency, Inc. All successors, assigns and affiliates are deemed third party
beneficiaries to the obligations of Consultant, including the confidentiality,
intellectual property and the non-compete and non-solicitation restrictions
contained herein.

19. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties. This Agreement may not be assigned, in whole
or in part, by Consultant. This Agreement supersedes any and all prior and/or
contemporaneous agreements between the parties.

20. ACKNOWLEDGMENT. CONSULTANT AGREES THAT HE HAS CAREFULLY READ THIS ENTIRE
AGREEMENT AND UNDERSTANDS THE NATURE AND EXTENT OF THE OBLIGATIONS HE IS
ASSUMING IN THIS AGREEMENT. HE FURTHER ACKNOWLEDGES THAT HE IS ENTERING INTO
THIS AGREEMENT VOLUNTARILY AND WITHOUT COOERCION AND IS DOING SO AFTER
CONSULTATION WITH AND/OR AFTER HAVING HAD THE OPPORTUNITY TO CONSULT WITH AN
ATTORNEY OF HIS CHOICE.

 

Company:     Consultant: AMERISAFE, INC.     BY:   /s/    C. Allen Bradley, Jr.
      /s/    Craig P. Leach                   C. Allen Bradley, Jr.       Craig
P. Leach           Chief Executive Officer      

 

Page 9 of 9